Citation Nr: 9931170	
Decision Date: 11/01/99    Archive Date: 11/17/99

DOCKET NO.  95-42 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating for headaches secondary to 
trauma, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1986 to 
January 1989.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an October 1994 rating 
decision in which the RO denied a rating in excess of 10 
percent for headaches secondary to trauma.  The veteran 
appealed and requested a hearing.  He was afforded a hearing 
before a RO hearing officer in June 1996.  However, the 
veteran also requested a hearing before a member of the 
Board.  By decision of March 1999, the Board remanded the 
case to afford the veteran an opportunity for the requested 
hearing.  By a September 1999 statement, the veteran withdrew 
his request for a Board hearing.  


REMAND

The veteran's service-connected headache disorder is 
currently assigned a 10 percent rating under the provisions 
of 38 C.F.R. § 4.124a, Diagnostic Code 8045-9304 pertaining 
to brain disease due to trauma.  Diagnostic Code 8045 
provides, in part, that purely subjective complaints such as 
headache, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma, will be rated 10 percent and no 
more under Diagnostic Code 9304.  This 10 percent rating will 
not be combined with any other rating for a disability due to 
brain trauma.  Diagnostic Code 8045.  Ratings in excess of 10 
percent for brain disease due to trauma under Diagnostic Code 
9304 are not assignable in the absence of a diagnosis of 
multi-infarct dementia associated with brain trauma.  
Neurological disabilities such as hemiplegia, epileptiform 
seizures, facial nerve paralysis etc., following trauma to 
the brain will be rated under the particular diagnostic codes 
dealing with such disabilities.  Id.  

The veteran and his representative contend that the veteran's 
headaches are more disabling than currently evaluated and 
warrant a rating in excess of 10 percent.  The veteran's 
representative also contends that the veteran is entitled to 
a rating in excess of 10 percent based on additional 
disability due to trauma, including organic brain syndrome 
due to trauma which he likens to multi-infarct dementia under 
Diagnostic Code 8045.  (The Board notes that the RO denied 
service connection for psychiatric disability secondary to 
headaches in a March 1998 rating decision, but did not 
specifically address whether the underlying trauma which 
caused the headaches had also resulted in multi-infarct 
dementia.)

Review of the claims folder reflects that the veteran has 
been treated intermittently for complaints of chronic 
headaches since childhood which worsened following head and 
neck trauma in service.  VA outpatient treatment records 
document diagnoses of chronic headaches of unspecified type 
as well as migraines.  The veteran has taken a variety of 
medications for treatment of headaches including Imitrex.

On VA psychiatric examination in June 1997, the veteran 
complained of migraine headaches.  The diagnostic impression 
included an Axis III diagnosis of migraine headaches.  It was 
indicated that the veteran's current psychiatric disorders of 
non-combat-related post-traumatic stress syndrome (PTSD) and 
personality syndrome, not otherwise specified, were not a 
direct result of his migraine headaches.

What is significant about the manner in which the RO rated 
the veteran's service-connected disability is that the 
headaches were recognized as being the result of brain 
trauma.  Consequently, when rating such a service-connected 
disability, especially in the context of Diagnostic Code 
8045, care must be taken to consider all residual effects of 
the service-connected trauma.  Given the paucity of 
information as to the effects of the service-connected 
trauma, the Board finds that further evidentiary development 
is required to clarify whether the veteran indeed experiences 
difficulties beyond headaches due to his service-connected 
brain trauma.  On remand, a complete neurological examination 
should be conducted to ascertain the presence or absence of 
multi-infarct dementia, or the presence of any identifiable 
neurological disability due to brain trauma.

In addition, by a statement of February 1999, the veteran 
indicated that he had been a patient at the VA Medical Center 
(VAMC) on Highland Drive and the Oakland VAMC.  He stated 
that there was more additional and very important medical 
information and evidence in those records which must be 
reviewed by the Board prior to a decision in the pending 
appeal.  Although there are additional comments from the 
veteran in the February 1999 statement which seem to indicate 
that his VA treatment had been for a spinal condition, the 
Board is required to obtain these VA treatment records, as 
they are constructively in the possession of VA adjudicators.  
On remand, the RO should obtain any pertinent VA records.  
Bell v. Derwinski, 2 Vet. App. 611 (1992).

The case is REMANDED to the RO for the following actions:

1.  The RO should contact the veteran and 
ask him whether he has received any 
treatment for brain trauma residuals, 
including headaches, since June 1997, the 
date of the last VA examination.  Based 
on his response, and with appropriate 
releases from the veteran, the RO should 
obtain a copy of all medical records 
pertaining to treatment of the service-
connected disability from the identified 
source(s), and associate them with the 
claims folder.

2.  The RO should obtain a complete copy 
of the veteran's treatment records that 
pertain to his brain trauma from the 
Highland Drive VAMC and from the Oakland 
VAMC.  Bell, supra.

3.  Following the receipt of the 
aforementioned evidence, the RO should 
schedule the veteran for a comprehensive 
neurological examination by a VA 
physician who has completely reviewed the 
claims folder prior to the examination, 
including a copy of this remand.  The 
purpose of the examination is to 
determine the current severity of the 
service-connected disability.  All 
clinical findings should be reported in 
detail.  Following examination of the 
veteran, the VA examiner should comment 
on the current manifestations of brain 
trauma, both objective and subjective, to 
include headache, dizziness, insomnia, or 
other neurologic symptom.  The VA 
examiner should also specifically 
indicate whether the veteran has multi-
infarct dementia associated with brain 
trauma.

4.  When the above development has been 
completed, the RO should review the 
entire record and ensure that all 
development requested in this remand has 
been complied with in full.  If any 
deficiency is present in the record, 
corrective action should be taken.  If 
multi-infarct dementia is shown as a 
result of service-connected brain 
trauma, a psychiatric evaluation should 
be scheduled to account for all 
psychiatric manifestations thereof.

5.  Thereafter, the RO should re-
adjudicate the issue of entitlement to an 
increased rating.  If the benefit sought 
on appeal remains denied, a supplemental 
statement of the case (SSOC) should be 
issued.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this remand is to procure clarifying data and to comply 
with governing adjudicative procedures.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition of the remanded issue.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for further development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


